Citation Nr: 1034350	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to June 1945.  
He died in September 2007, and the appellant claims benefits as 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  March 2008 rating decision of the Regional 
Office (RO) in Louisville, Kentucky which denied service 
connection for the cause of death of the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  The appellant claims that the Veteran's death 
was ultimately caused by residuals from his service-connected 
shell fragment wounds.  See Statement in support of claim June 
2008.  After a thorough review of the claims folder, the Board 
has determined that additional development is necessary prior to 
the adjudication of this claim.

The U.S. Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 ,Vet. App. 342 (2007).  
The Court also held that, unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id.  Nevertheless, the Court noted that although 
independent, the DIC claim and the underlying deceased spouse's 
claim for benefits are inextricably related.  Therefore, although 
not required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would prevent 
unnecessary effort on the part of the surviving spouse in 
locating and providing documents already in possession of VA.  
See Locklear v. Nicholson, 20 Vet.App. 410, 414-15 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Agency of Original Jurisdiction (AOJ) 
should provide the appellant with VCAA 
notice as to the claim of service 
connection for the cause of the Veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the Veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).

2.	The appellant should be informed of  how 
disability ratings and effective dates are 
determined.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (2009); see also Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

